NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARIO ALARCON ALVAREZ,                            No. 08-74467

               Petitioner,                        Agency No. A075-682-566

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Mario Alarcon Alvarez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider and reopen based on ineffective assistance of counsel. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider or reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005). We deny in part and dismiss in part the petition for review.

         The BIA did not abuse its discretion in denying Alarcon Alvarez’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s June 5, 2008, decision. See 8 C.F .R. § 1003.2(b)(1).

         The BIA did not abuse its discretion in denying Alarcon Alvarez’s motion to

reopen due to ineffective assistance of counsel because he failed to comply with

the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988),

and the ineffective assistance he alleges is not plain on the face of the record. See

Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th Cir. 2004).

         We lack jurisdiction to consider Alarcon Alvarez’s contentions related to the

BIA’s June 5, 2008, and June 27, 2005, orders, because this petition for review is

not timely as to those orders. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.

2003).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                   08-74467